IN THE COURT OF APPEALS OF NORTH CAROLINA

                                 No. COA16-1189

                                Filed: 6 June 2017

Onslow County, No. 14 CVS 4011

KINGS HARBOR HOMEOWNERS ASSOCIATION, INC., Plaintiff,

              v.

ROY T. GOLDMAN and wife, DIANA H. GOLDMAN, Defendants.


      Appeal by defendants from order entered 18 July 2016 by Judge Jay D.

Hockenbury in Onslow County Superior Court. Heard in the Court of Appeals 20

April 2017.


      Cranfill Sumner & Hartzog, LLP, by Regan S. Toups and Elizabeth King, and
      Marshall Williams & Gorham, LLP, by Charles D. Meier, for plaintiff-appellee.

      Robert W. Detwiler for defendant-appellants.


      TYSON, Judge.


      Defendants, Roy and Diana Goldman (“the Goldmans”), appeal from the trial

court’s denial of their motion for summary judgment and grant of the Kings Harbor

Homeowners Association, Inc.’s (“the HOA”) motion for summary judgment. We

reverse and remand.

                                  I. Background

      Kings Harbor is a planned residential community located in Onslow County

North Carolina, developed by Industrial Homes, Inc. (“the Developer”). Evidence
               KINGS HARBOR HOMEOWNERS ASSOC., INC. V. GOLDMAN

                                  Opinion of the Court



tends to show the Developer intended to provide access to Kings Creek as an amenity

for the Kings Harbor lot owners. On 12 August 2005, the Developer recorded a map

entitled “Final Plat for King’s Harbor II.” The map identifies a “10’ Pedestrian

Walkway Easement” located on Lot 37, running from the HOA maintained street to

the creek boundary of Lot 37. The maps do not show any easement or pier extending

into the creek. The pier and deck at issue was built years after the map was recorded.

The Developer recorded a revised map five years later, for the purpose of showing

removal of off-site septic systems. Otherwise, the original and revised maps are

identical.

      The same day the original map was recorded, 12 August 2005, the Developer

also recorded the “Declaration of Restrictive Covenants Kings Harbor II” (“the

Declaration”). Paragraph 11 of the Declaration, entitled “Common Area,” states:

             All lot owners shall have use of the walkway on Lot 37 as
             shown on the recorded plat. Repairs and maintenance of
             said walkway shall be the responsibility of the
             Homeowners’ Association. Hours of walkway use shall be
             limited to 9:00 a.m. through 9:00 p.m. daily.

The Declaration contains no reference to a pier or any improvements built beyond the

walkway.

      After the original map and Declaration were recorded, the Developer began

construction of a wooden pier and walkway on Lot 37 of the subdivision, with the

apparent intention that the pier would eventually be conveyed to the HOA. The



                                         -2-
                KINGS HARBOR HOMEOWNERS ASSOC., INC. V. GOLDMAN

                                  Opinion of the Court



Developer filed an application in January 2006 with the North Carolina Department

of Environmental and Natural Resources, which sought a permit to construct the pier

under the North Carolina Coastal Area Management Act (“CAMA”). The plans

submitted in support of the permit application depicts the pier connecting with the

walkway easement. The Division of Coastal Management issued the permit to the

Developer on 5 April 2006. The permit refers to the pier as a “community access

facility.”

        Construction of the pier was completed in August 2007. Since that time, the

pier has been in continual use by the Kings Harbor lot owners.         The pier was

constructed on Kings Creek and can be accessed via the ten-foot pedestrian walkway

easement over Lot 37. Shortly after construction of the pier was completed, a sign

was erected at the walkway’s entrance, which read, “Kings Harbor Pier.”

        On 28 March 2006, the Developer conveyed Lot 38 via general warranty deed

to Mrs. Goldman’s mother, Willa Mae Hartley. Ms. Hartley began living in the home

constructed on Lot 38 in 2007. Lot 38 is located adjacent to Lot 37. When Mrs.

Goldman visited her mother, she would see neighbors openly using the walkway and

pier.

        In March 2011, the Developer conveyed Lot 37 to Ms. Hartley via general

warranty deed for the purchase price of $100,000.00.       On 16 October 2014, the

Developer purported to convey all of its title, rights, and interests in the community



                                         -3-
               KINGS HARBOR HOMEOWNERS ASSOC., INC. V. GOLDMAN

                                 Opinion of the Court



pier and walkway easement to the HOA. Ms. Hartley never took any action to

discourage or prevent the HOA lot owners from using the walkway or pier, nor acted

in a way to suggest she asserted exclusive ownership to either. The pier is the sole

structure on Lot 37.

      Ms. Hartley died in August 2011, and the Goldmans inherited Lots 37 and 38.

They began living in the house on Lot 38 in 2012. The Goldmans observed other lot

owners continued to use and enjoy the walkway and pier after they moved into the

house. Prior to September 2014, the Goldmans took no action to prevent members of

the HOA community from using the walkway and pier.

      Mr. Goldman became an officer and director of the HOA’s board in January

2013. He participated in multiple board meetings where the pier was discussed. For

example, at the meeting in April 2013, Mr. Goldman proposed a new sign at the pier

addressing times the pier was open, swimming, and boat launchings. Minutes from

the HOA board meetings in 2013 show Mr. Goldman repeatedly participated in

discussions about the HOA’s control and maintenance of the walkway and pier. On

22 April 2014, the minutes reflect the Board discussed purchasing insurance coverage

on behalf of the HOA for the walkway and pier.

      Mr. Goldman drafted a letter in July 2014, which proposed the HOA agree for

him to move the ten-foot easement on Lot 37 from the side closest to his house to the




                                        -4-
               KINGS HARBOR HOMEOWNERS ASSOC., INC. V. GOLDMAN

                                 Opinion of the Court



“far side” of Lot 37, to “give the community a more direct access as well as allowing

maximum usage of our combined lots.”

      During the summer of 2014, the Goldmans began to assert exclusive ownership

of the pier. On 30 August 2014, the Goldmans placed a chain across the entrance to

the pier. The chain was removed by HOA representatives. The Goldmans replaced

the chain within a week, which was also removed by the HOA. On 21 October 2014,

the Goldmans erected a locked wooden gate across the entrance to the pier.

      On 27 October 2014, the HOA filed suit against the Goldmans for a declaratory

judgment to determine the parties’ ownership rights of the pier. The HOA also

claimed trespass against the Goldmans, and sought punitive damages and injunctive

relief. The Goldmans counterclaimed and asserted exclusive ownership of the pier.

The parties filed cross-motions for summary judgment.

      By written order dated 18 July 2016, the trial court: (1) denied the Goldmans’

motion for summary judgment; (2) dismissed the Goldmans’ counterclaim; (3) granted

the HOA’s motion for summary judgment on its claim for declaratory relief; (4)

granted the HOA’s motion for summary judgment on its claim for trespass and

awarded nominal damages; and (5) entered a permanent injunction, which enjoined

Defendants from blocking or obstructing the walkway or community pier.

      The trial court declared the ten-foot walkway easement and pier were

dedicated and constructed for the use and enjoyment of the HOA lot owners, the HOA



                                        -5-
                 KINGS HARBOR HOMEOWNERS ASSOC., INC. V. GOLDMAN

                                   Opinion of the Court



holds all rights and title to the easement and pier as common property, and the

Goldmans do not possess exclusive rights to the easement and community pier. The

Goldmans appeal.

                                    II. Jurisdiction

         The Goldmans appeal from the trial court’s final judgment on the parties’

cross-motions for summary judgment pursuant to N.C. Gen. Stat. § 7A-27(a) (2015).

Although this appeal is interlocutory because the HOA’s claim for punitive damages

remains for trial, the trial court entered an order pursuant to Rule 54(b), which

certifies no just reason exists to delay an appeal from the claims resolved in the trial

court’s 18 July 2016 Summary Judgment and Order for Permanent Injunction. N.C.

Gen. Stat. § 1A-1, Rule 54(b) (2015). The Goldmans’ appeal is properly before this

Court.

                                       III. Issues

         The Goldmans argue the trial court erred by: (1) considering certain portions

of affidavits submitted by the HOA in support of the HOA’s partial motion for

summary judgment, and (2) granting summary judgment in favor of the HOA and

denying the Goldmans’ motion for summary judgment and dismissing their

counterclaim, where a genuine issue of material fact exists regarding lawful

ownership of the pier.

                                    IV. Standard of Review



                                          -6-
               KINGS HARBOR HOMEOWNERS ASSOC., INC. V. GOLDMAN

                                   Opinion of the Court



      Summary judgment is proper where “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that any party is entitled to a

judgment as a matter of law.” N.C. Gen. Stat. § 1A-1, Rule 56(c) (2015); see Draughon

v. Harnett Cty. Bd. of Educ., 158 N.C. App. 208, 212, 580 S.E.2d 732, 737 (2003)

(citation omitted), aff’d per curiam, 358 N.C. 131, 591 S.E.2d 521 (2004). “An issue

is ‘genuine’ if it can be proven by substantial evidence and a fact is ‘material’ if it

would constitute or irrevocably establish any material element of a claim or a

defense.” Lowe v. Bradford, 305 N.C. 366, 369, 289 S.E.2d 363, 366 (1982) (citations

and internal quotation marks omitted).

      In reviewing a motion for summary judgment, the trial court must “view the

pleadings and all other evidence in the record in the light most favorable to the

nonmovant and draw all reasonable inferences in that party’s favor.” N.C. Farm

Bureau Mut. Ins. Co. v. Sadler, 365 N.C. 178, 182, 711 S.E.2d 114, 117 (2011) (citation

omitted). This Court reviews a trial court’s summary judgment order de novo. Sturgill

v. Ashe Mem’l Hosp., Inc., 186 N.C. App. 624, 626, 652 S.E.2d 302, 304 (2007), disc.

review denied, 362 N.C. 180, 658 S.E.2d 662 (2008).

                               V. Ownership of the Pier




                                          -7-
               KINGS HARBOR HOMEOWNERS ASSOC., INC. V. GOLDMAN

                                  Opinion of the Court



      The Goldmans argue the trial court erred by denying their motion for summary

judgment and dismissing their counterclaim and by granting summary judgment in

favor of the HOA. We agree.

      The HOA’s claims for relief are based upon its allegation that “(t)he association

owns the Community Pier as common property.” The Goldmans also seek relief based

upon their claim of exclusive ownership of the pier.

      Lot 37 and the pier constructed upon it were originally owned by the Developer.

“Riparian rights are vested property rights that arise out of ownership of land

bounded or traversed by navigable water.” Pine Knoll Ass’n v. Cardon, 126 N.C. App.
155, 159, 484 S.E.2d 446, 448, disc. review denied, 347 N.C. 138, 492 S.E.2d 26 (1997)

(citation omitted).

             A riparian owner has “a qualified property in the water
             frontage belonging, by nature, to their land, the chief
             advantage growing out of the appurtenant estate in the
             submerged land being the right of access over an extension
             of their waterfronts to navigable water, and the right to
             construct wharfs, piers, or landings . . . .”

Id. (quoting Bond v. Wool, 107 N.C. 139, 148, 12 S.E. 281, 284 (1890)).

      At the time of permitting and construction of the pier, the Developer owned

Lot 37, including the riparian rights appurtenant to that lot.         The Developer

remained the owner of Lot 37 and its riparian rights until Lot 37 was conveyed to Ms.

Hartley in March 2011. The legal description of the property contained in the general

warranty deed to Ms. Hartley states, “all of Lot 37, as shown on that plat entitled,


                                         -8-
               KINGS HARBOR HOMEOWNERS ASSOC., INC. V. GOLDMAN

                                  Opinion of the Court



‘Revised Final Plat for Kings Harbor, II’, dated August 6, 2010, . . . and recorded in

Map Book 60, Page 182, Slide M-1736, Onslow County Registry.” The plat map does

not show any easement extended beyond the boundary or pier located on Lot 37.

      The legal description of Lot 37 contained in the deed to Ms. Hartley further

states the conveyance is “[s]ubject to restrictive covenants recorded in Book [2501],

Page 745, Onslow County Registry.” The Kings Harbor restrictive covenants provide

that “(a)ll lot owners shall have use of the walkway on Lot 37 as shown on the

recorded plat.” The pier is not mentioned in the restrictive covenants.

      “The law favors creation of a fee simple estate unless it is clearly shown a lesser

estate was intended.” Vestal v. Vestal, 49 N.C. App. 263, 267, 271 S.E.2d 306, 309

(1980). Neither the pier nor any other riparian rights were excepted or conditioned

from the 25 March 2011 conveyance from the Developer to Ms. Hartley.

      “An exception means that some part of the estate is not granted at all or is

withdrawn from the effect of the grant.” Amerson v. Lancaster, 106 N.C. App. 51, 54

415 S.E.2d 93, 95 (1992) (citation omitted).       Title to all of the riparian rights,

including the pier located thereon, passed to Ms. Hartley on 25 March 2011, and then

to the Goldmans upon Ms. Hartley’s death.

      The HOA argues the map, Declaration, deeds, CAMA permit, and the

Goldmans’ own conduct show the walkway easement and pier was intended by the

Developer to provide water access to the HOA’s lot owners. It is undisputed the ten-



                                          -9-
               KINGS HARBOR HOMEOWNERS ASSOC., INC. V. GOLDMAN

                                   Opinion of the Court



foot walkway easement and servitude across Lot 37 was created and reserved for the

benefit of the lot owners, and granted to the HOA. This easement is clearly shown

on the recorded plat map, and is referenced in the legal description of the deed to Ms.

Hartley.

      The HOA’s reliance upon the purported intent of the parties is misplaced. “The

grantor’s intent must be understood as that expressed in the language of the deed[.]”

Simmons v. Waddell, __ N.C. App. __, __ 775 S.E.2d 661, 671 (2015) (citing Cty. of

Moore v. Humane Soc’y of Moore Cty., Inc., 157 N.C. App. 293, 298, 578 S.E.2d 682,

685 (2003)). “However, if the language is uncertain or ambiguous, the court may

consider all the surrounding circumstances, including those existing when the

document was drawn, . . . and the construction which the parties have placed on the

language, so that the intention of the parties may be ascertained and given effect.”

Id. (citing Century Commc’ns, Inc. v. Hous. Auth. of City of Wilson, 313 N.C. 143, 146,

326 S.E.2d 261, 264 (1985)). “We must, if possible without resorting to parol evidence,

determine the grantors’ intent based on the four corners of the deed.” Id. at __, 578

S.E.2d at 674. (citing Cty. of Moore, 157 N.C. App. at 298, 578 S.E.2d at 685).

      Here, the language of the deed to Lot 37 is clear and unambiguous, contains

no exceptions, and is subject only to restrictive covenants that do not mention either

the pier or the riparian rights. “[A] map or plat, referred to in a deed, becomes a part

of the deed, as if it were written therein.” Stines v. Willying, Inc., 81 N.C. App. 98,



                                          - 10 -
               KINGS HARBOR HOMEOWNERS ASSOC., INC. V. GOLDMAN

                                  Opinion of the Court



101, 344 S.E.2d 546, 548 (1986). The recorded plat likewise does not show the pier or

any structure extending from the boundary and shoreline of Lot 37.

      Furthermore, “the scope of an express easement is controlled by the terms of

the conveyance if the conveyance is precise as to this issue.” Swaim v. Simpson, 120
N.C. App. 863, 864, 463 S.E.2d 785, 786 (1995), aff’d per curiam, 343 N.C. 298, 469
S.E.2d 553 (1996). When the instrument creating an express easement precisely

describes the extent of the easement, the plain language and terms of the easement

control. Williams v. Abernethy, 102 N.C. App. 462, 464-65, 402 S.E.2d 438, 440 (1991).

      Easements are “granted for the benefit of the particular land, and its use is

limited to such land. Its use cannot be extended to other land, nor can the way be

converted into a public way without the consent of the owner of the servient estate.”

Wood v. Woodley, 160 N.C. 14, 16, 75 S.E. 719, 720 (1912) (citation and quotation

marks omitted). Here, the ten-foot access easement shown on the recorded plat ends

at the boundary of Lot 37. Without permission from the Goldmans, the easement

cannot be extended by implication into the creek, to include riparian rights or

structures located thereon. See id.

                                      VI. Conclusion

      The Developer conveyed all property rights he owned in Lot 37, including the

appurtenant riparian rights and the pier located thereon, to Ms. Hartley in 2011. His

general warranty deed is subject only to the ten-foot walkway easement from the



                                          - 11 -
               KINGS HARBOR HOMEOWNERS ASSOC., INC. V. GOLDMAN

                                  Opinion of the Court



HOA maintained street to the boundary line as shown on the plat and referenced in

the restrictive covenants. Having conveyed all of the riparian property rights of Lot

37 to Ms. Hartley in 2011, the Developer thereafter owned no portion of or any rights

appurtenant to Lot 37 and owned no interest to convey the pier to the HOA in October

2014. See Lovette v. Stone, 239 N.C. 206, 214, 79 S.E.2d 479, 485 (1954) (“A grantor

cannot convey to his grantee an estate of greater dignity than the one he has.”).

      The Goldmans inherited the riparian rights appurtenant to Lot 37 from Ms.

Hartley, including the pier built thereon. The trial court erred by determining the

HOA holds any, much less all, rights, title, or extended easement onto the pier. The

trial court erred by granting partial summary judgment in favor of the HOA, and

denying the Goldmans’ motion for summary judgment and by dismissing their

counterclaim. In light of our holding, we do not address the Goldmans’ remaining

argument.

      Under de novo review, we reverse the order of the trial court granting summary

judgment in favor of Plaintiff and remand for entry of an order granting Defendant’s

motion for summary judgment. It is so ordered.

      REVERSED AND REMANDED.

      Chief Judge MCGEE and Judge DILLON concur.




                                         - 12 -